 


109 HR 4333 IH: Tire-Derived Fuel Safety Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4333 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Sanders introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Administrator of the Environmental Protection Agency to establish performance standards for fine particulates for certain pulp and paper mills, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tire-Derived Fuel Safety Act of 2005.
2.Combustion of tire-derived fuel
(a)DefinitionsIn this section:
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
(2)Eligible millThe term eligible mill means any pulp or paper mill (SIC code 2611 or 2621) that burns or proposes to burn tire-derived fuel.
(3)EmissionThe term emission means an emission into the air of—
(A)a criteria pollutant, including a fine particulate; or
(B)a hazardous air pollutant.
(4)Tire-derived fuelThe term tire-derived fuel means fuel derived from whole or shredded tires, including in combination with another fuel.
(b)Requirements for approval
(1)In generalExcept as provided in paragraph (2), notwithstanding any other provision of law, the Administrator shall not issue a permit under the Clean Air Act (42 U.S.C. 7401 et seq.), and shall object to the issuance of a permit under section 505(b) of that Act (42 U.S.C. 7661d(b)), authorizing the burning of tire-derived fuel at an eligible mill that is a major stationary source (as defined in section 111(a) of that Act (42 U.S.C. 7411(a))) unless—
(A)the Administrator has listed the source as part of a source category for which a performance standard has been established under subsection (c); and
(B)the source demonstrates to the satisfaction of the Administrator that the source—
(i)will install any control equipment required or make the necessary process changes before the date on which the source begins operation; and
(ii)will operate at or below the required emissions performance standards as demonstrated by data from a continuous emissions monitoring device.
(2)Interim permitsNotwithstanding paragraph (1), the Administrator may approve an interim permit (including a trial permit) to burn tire-derived fuel at a new eligible mill, or an eligible mill in existence on the date of enactment of this Act, that is a major stationary source (as defined in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a))) that demonstrates to the satisfaction of the Administrator that the source—
(A)will install—
(i)an electrostatic precipitator;
(ii)a Kevlar baghouse; or
(iii)any other technology that achieves a reduction in emissions that is equivalent to the reduction achieved using an electrostatic precipitator or a Kevlar baghouse; and
(B)will operate at or below the required emissions performance standards as demonstrated by data from a continuous emissions monitoring device.
(c)Standards for certain pulp and paper mills
(1)Establishment
(A)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall establish performance standards for fine particulates for—
(i)new eligible mills; and
(ii)eligible mills in existence on the date on which the standards are proposed.
(B)RequirementsIn establishing standards under subparagraph (A), the Administrator shall—
(i)ensure that the standards would result in reductions in emission levels that are at least equal to reductions achieved through the use of an electrostatic precipitator or Kevlar baghouse; and
(ii)require pulp and paper mills that are in operation as of the date on which the standards are proposed, but that are not in compliance with those standards, to come into compliance with the standards by not later than 18 months after the effective date of the standards.
(2)Study and report on general health effectsNot later than 1 year after the date of enactment of this Act, the Administrator shall conduct a study, and submit to Congress a report, on the impact on human health of increased emissions, especially fine particulates, from the use of tire-derived fuel.
(3)Report on health effects on certain childrenAs soon as practicable after the date of enactment of this Act, the Administrator, in coordination with the Secretary of Health and Human Services, shall submit to Congress a report that describes the rates of birth defects and childhood diseases (particularly respiratory and immune system diseases) of children that live or attend school within a 20-mile radius of any pulp and paper mill that burns tire-derived fuel. 
 
